           Case 1:20-cv-06849-JPO Document 13 Filed 12/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                            )
BUILDING SERVICE 32BJ                       )
HEALTH FUND, et al.,                        )
                                            )
               Plaintiffs,                  )
                                            )
      v.                                    )               Civ. Act.: 20-cv-6849
                                            )
ASSOCIATED BUILDING                         )
MAINTENANCE CO., INC.,                      )
                                            )
               Defendant.                   )
                                            )

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       WHEREAS, this matter comes before this Court on the Joint Motion for Entry of

Order of Dismissal (the “Motion”) by Plaintiffs The Building Service 32BJ Health Fund,

Building Service 32BJ Thomas Shortman Training, Safety and Scholarship Fund, and Building

Service 32BJ Legal Services Fund and Defendant Associated Building Maintenance Co., Inc.,

by and through their respective undersigned counsels; and

       IT APPEARING that the parties have reached an agreement as to the resolution of this

case among themselves and that the Motion should be granted;

       It is therefore ORDERED and ADJUDGED that:

   1. Plaintiffs’ claims against Defendant in this matter are hereby dismissed without
      prejudice.

   2. The Court retains jurisdiction solely for the purpose of enforcing the Stipulated

       Protective Order previously entered in this case.

   3. Each party shall bear its own attorneys’ fees and costs.


                             December 16
       ENTERED this day of _________________________, 2020.
         Case 1:20-cv-06849-JPO Document 13 Filed 12/16/20 Page 2 of 2




                                            UNITED STATES
                                            DISTRICT JUDGE




SEEN AND AGREED:


_____________________________                 /s/ Evan J. Taylor, Esq._____________
Samuel R. Bloom (SB1988)                      Evan J. Taylor (NYS Bar No. 4724449)
RAAB, STURM & GRANCHOW, LLP                   COMBS & TAYLOR LLP
2125 Center Avenue                            2101 L Street NW
Suite 100                                     Suite 800
Fort Lee, New Jersey                          Washington, D.C. 20037
201-292-0150 (telephone)                      202-448-1008 (telephone)
201-292-0152 (facsimile)                      202-448-1009 (facsimile)
sbloom@rsgllp.com                             evan.taylor@combstaylor.com
Counsel for Plaintiffs                        Counsel for Defendant
Building Service 32BJ Health Fund,            Associated Building Maintenance Co., Inc.
Building Service 32BJ Thomas Shortman
Training, Scholarship and Safety Fund,
Building Service 32BJ Legal Services Fund
